Exhibit 10.1

LEASE AGREEMENT

Dated June 26, 2020

Between

HIGH PROPERTIES

A Pennsylvania limited partnership

“Landlord”

and

ARMSTRONG FLOORING, INC.

A Delaware corporation

“Tenant”

Relating to

1740 – 1770 Hempstead Road

Lancaster, Pennsylvania 17601



--------------------------------------------------------------------------------

LEASE AGREEMENT

PART I - BASIC LEASE INFORMATION

This Lease Agreement (this “Lease”) is made and executed this 26th day of June,
2020, by and between HIGH PROPERTIES, a Pennsylvania limited partnership, as
successor to HIGH PROPERTIES, a Pennsylvania general partnership, (herein called
“Landlord”), and ARMSTRONG FLOORING, INC., a Delaware corporation (herein called
“Tenant”).

This Lease consists of the following two parts: Part I which sets forth terms
defined in this Lease (and certain obligations under the Lease) and which is
sometimes referred to as the “Basic Lease Information,” and Part II which
provides the terms and conditions for this Lease and which is sometimes referred
to as the Standard Terms and Conditions. Part I and Part II collectively, are
referred to as this “Lease.” Capitalized terms not otherwise defined in this
Part I - Basic Lease Information shall have the meaning provided in Part II of
the Lease.

The Basic Lease Information is as follows:

 

1. Landlord:    HIGH PROPERTIES, a Pennsylvania limited partnership, as
successor to HIGH PROPERTIES, a Pennsylvania general partnership 2. Tenant:   
ARMSTRONG FLOORING, INC., a Delaware corporation 3. Permitted Use:    The
Premises may be used by Tenant, its affiliates and successors, and its approved
assignees, subtenants, and transferees, for any lawful office use, and all
legally permitted ancillary uses thereto (including without limitation as a
showroom), excluding weapons of war or mass destruction, firearms, pornography,
alcohol, tobacco and nuisance uses or prohibited uses not allowed elsewhere in
Greenfield Corporate Center. 4. Campus:    Greenfield Corporate Center, located
in the township of East Lampeter Township, County of Lancaster, Commonwealth of
Pennsylvania 5. Building:    Buildings 380 and 227 of the Campus located at 1740
-1770 Hempstead Road, Lancaster, Pennsylvania 17601 6. Premises:    The Building
and related improvements as outlined on the plan attached hereto as Exhibit A 7.
Tenant Improvements:    Those improvements to be completed by Landlord as
defined in Section 25 of Part I. Landlord will provide Tenant with a $75.00 PSF
Tenant Improvement Allowance (“TIA”) for the Office and Showroom space. Should
the TIA be insufficient to fund the construction of the Premises, the TIA shall
be extinguished prior to Tenant’s capital being utilized. In the event any
portion of the TIA is not used, any unused amount shall be retained by Landlord.
8. Term:    Ten (10) Years and Four (4) Months 9. Term Commencement Date:   
June 1, 2021, except as otherwise provided in Sections 2.2 and 3 of Part II of
this Lease 10. Expiration Date:    September 30, 2031, except as otherwise
provided in Sections 2.2 and 3 of Part II of this Lease.



--------------------------------------------------------------------------------

11. Rentable Area of the Building:    58,500 Square Feet, subject to Tenant’s
remeasurement right set forth in Section 1.2 of Part II of this Lease. 12.
Rentable Area of the Premises:    58,500 Square Feet, subject to Tenant’s
remeasurement right set forth in Section 1.2 of Part II of this Lease. 13.
Tenant’s Share:    100 Percent (100%)

(For pro-ration of Additional Rent)

 

14. Monthly Base Rent:

   Term Commencement Date – Sixteen (16) months following Term Commencement Date
- $130,406.25 - $26.75 PSF    (Less $130,406.25 per month for the period of Term
Commencement Date – four (4) months following Term Commencement Date
(“Concession Rent”), during which Tenant pays Additional Rent)    Months 17-28 -
    $132,990.00 - $27.28 PSF    Months 29-40 -     $135,671.25 - $27.83 PSF   
Months 41-52 -     $138,401.25 - $28.39 PSF    Months 53-64 -     $141,180.00 -
$28.96 PSF    Months 65-76 -     $143,958.75 - $29.53 PSF    Months 77-88 -
    $146,883.75 - $30.13 PSF    Months 89-100 -   $149,808.75 - $30.73 PSF   
Months 101-112 - $152,782.50 - $31.34 PSF

 

15. Base Rent Over Term:

  

Months 113-124 - $155,853.75 - $31.97 PSF

 

$17,656,860.00

16. Base Year:   

(Less $521,625.00 in Concession Rent equals Tenant’s total Base Rent obligation
of $17,135,235.00)

 

Not Applicable

17. Additional Rent:    All amounts and charges required to be paid by Tenant
hereunder 18. Rent:   

(other than Base Rent) as described more particularly in Section 5.2 of Part II
of this Lease

 

Includes both the Base Rent and Additional Rent to be paid by Tenant hereunder

19. Security Deposit:    $130,406.25 20. Landlord’s Address for Notices:    HIGH
PROPERTIES   

c/o High Associates Ltd.

1853 William Penn Way

   P.O. Box 10008    Lancaster, PA 17605-0008    With copies, in all cases, to:
  

HIGH COMPANY, LLC

1853 William Penn Way

   P.O. Box 10008    Lancaster, PA 17605-0008    Attn: General Counsel



--------------------------------------------------------------------------------

21. Tenant’s Address for Notices:    Prior to the Term Commencement Date:   
Armstrong Flooring, Inc.    Attn: General Counsel    2500 Columbia Avenue   
P.O. Box 3025    Lancaster, PA 17604    On and after the Term Commencement Date:
   Armstrong Flooring, Inc.    Attn: General Counsel    1740 – 1770 Hempstead
Road    Lancaster, Pennsylvania 17601    With copies, in all cases, to:   
Pepper Hamilton LLP    Attn: Hannah Dowd McPhelin    100 Market Street, Suite
200    P.O. Box 1181    Harrisburg, PA 17108-1181    For courier deliveries, ZIP
code 17101-2044    and    CBRE    Attn: Scott Miller, Executive Vice President
   555 East Lancaster Avenue, Suite 120    Radnor, PA 19087 22. Rent
Payment/Address:    Payable to:    HIGH PROPERTIES    P.O. Box 10605   
Lancaster, PA 17605-0605 23. Commissions:    Broker’s commission to be paid to:
Scott Miller   

CBRE, Inc.

  

555 East Lancaster Ave, Suite 120

  

Radnor, PA 19807

24. Calculation of Rentable Area:    Single-Tenant Building. The Premises are
part of a building which is leased entirely by Tenant. “Rentable Area” has been
calculated to include the entire building. 25. Condition of Premises:   
Separate from the Base Building, Landlord shall improve the Premises with the
improvements shown on Exhibit B-3 (the “Tenant Improvements”), subject to minor
modifications requested by Tenant. The Tenant Improvements shall be designed in
accordance with Exhibit B. Such improvements are referred to in Part II of the
Lease and exhibits hereto as the “Tenant Improvements.” Except as may be
expressly provided in this Lease (including any exhibits hereto), Tenant
acknowledges that neither Landlord nor any of Landlord’s Affiliates (as defined
in Section 15(c) of Part II of the Lease), nor any of their agents, have made
any representations, warranties or covenants, either express or implied, with
respect to the Premises, the Building, the Common Areas (as defined in
Section 1.3 of Part II of the Lease), or the Campus, or the condition of any of
the foregoing. Except as set forth in Section 9,



--------------------------------------------------------------------------------

   Part II of the Lease, Landlord makes no representation that the building
systems are appropriate for Tenant’s proposed use. If Tenant is intending to
install racking or other equipment, Tenant should verify with the municipality
regarding permitting and other requirements. Based upon Tenant manufacturing
processes or its distribution methods which may include style of racking, type
of palletization, materials being stored and quantities being stored,
modifications may be required to building systems such as life safety,
electrical or mechanical systems. These costs shall be borne solely by Tenant.
26. Payment of Operating Expenses:    Tenant shall pay Tenant’s Share (as
defined herein) of annual Operating Expenses (as defined in Section 6.3 of Part
II of the Lease). 27. Payment of Utilities:    Tenant shall pay all charges for
utilities used or incurred by Tenant at the Premises, including without
limitation heat, water, sewer, gas and electricity. 28. Responsibility for HVAC
Systems:    Landlord shall perform all maintenance, repair and replacement of
the HVAC Systems (as defined in Section 7.2 of Part II of the Lease) serving the
Premises, including without limitation the scheduled maintenance set forth on
Exhibit C to the Lease and any increased maintenance or replacements required to
comply with CDC guidelines and the most current ASHRAE standards with respect to
COVID-19. The cost of any such maintenance, repair or replacement of the HVAC
Systems shall be paid by Tenant as part of Operating Expenses. Landlord shall,
however, provide Tenant with a one (1) year warranty on all HVAC Systems. This
warranty shall start as of the Term Commencement Date. If after the one-year
warranty period expires, a replacement is required, the Tenant shall be
responsible for a prorated share of the replacement expense amortized over the
life expectancy of the replacement, as part of Operating Expenses. The proration
shall be based upon a fifteen (15) year life expectancy of the replacement.

29. Obligation for Snow Removal and Grounds Maintenance:

   Landlord shall mow lawns, maintain and replace shrubbery, weed where
appropriate, and remove snow and ice from walkways, roadways and parking areas
in accordance with the requirements specified on Exhibit D to the Lease. The
cost of such services shall be included as an Operating Expense. 30. Special
Lease Terms:    Landlord represents that other than the two existing leases,
there are no encumbrances affecting the availability of the Premises or Tenant’s
contemplated use thereof. Relocation of the two existing tenants shall begin
upon execution of this Lease and the termination/amendment of both tenants’
leases shall be finalized within forty-five (45) days thereafter.    Tenant has
two (2) renewal options for five (5) years each upon the terms and conditions
set forth in Rider 1 and Rider 2. 31. Attachments:    The following are attached
to and made a part of this Lease:    Part II – Standard Terms and Conditions   
Exhibit A   - Depiction of the Premises    Exhibit A-1 - Delivery Condition   
Exhibit B   - Design Process Narrative    Exhibit B-1 - Construction Schedule   
Exhibit B-2 - Exterior Façade and Landscaping Plans



--------------------------------------------------------------------------------

  Exhibit B-3 - Tenant Improvements   Exhibit C   - Specifications for HVAC
Maintenance Agreement   Exhibit D   - Lawn Care and Snow Removal Requirements  
Exhibit E   - Rules and Regulations   Exhibit F - Escrow Agreement   Exhibit G -
Janitorial Specifications   Exhibit H - Landlord’s Lien Subordination Agreement
  Rider 1 - Renewal Option #1   Rider 2 - Renewal Option #2

The registrant will provide supplementally any of the foregoing attachments to
the Securities and Exchange Commission upon request.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, Landlord and Tenant have
caused this Part I of the Lease to be signed by their duly authorized officers
or agents under seal, as of the date set forth above.

 

    LANDLORD     HIGH PROPERTIES,       a Pennsylvania Limited Partnership      
and as successor to High Properties, a general partnership     By:     High
General Corporation,             Sole General Partner June 26, 2020      

 

    By:  

/s/ Mark C. Fitzgerald

Date       Print Name: Mark C. Fitzgerald       Title: Executive Vice
President & Chief Operating Officer     TENANT     ARMSTRONG FLOORING, INC.,    
  a Delaware corporation June 26, 2020      

 

    By:  

/s/ Christopher S. Parisi

Date       Print Name: Christopher S. Parisi       Title: SVP, General Counsel